Citation Nr: 0406936	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from October 1966 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be informed that he 
has the option of obtaining a medical 
opinion from a private physician 
addressing the issue of whether his 
tinnitus is at least as likely as not 
linked to his military service.  The 
veteran should also be notified of any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence (Quartuccio).  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




